The opinion of the court was delivered by
Gibson, C. J.
The act of 1836 requires the registry of a mechanic’s lien to contain a specification of “ the locality of the building; and the size and number of the stories of the same, or such other matter of description as shall be sufficient to identify the same.” Hence it is evident that the building must be described with at least convenient certainty, as regards both its locality and its structure. A saw-mill seldom, perhaps never, consists of more than one story, and it was therefore unnecessary to do more in the way of description by structure, than to advert to another circumstance as a substitute for the number of stories, by stating that the mill was a double one. But was the locality sufficiently described by stating that the mill was “ situate on the waters of Clarion river,” and “on the east side of said river?” Had the waters not been mentioned, the mill would have appeared to be simply on the east side of the river, and the case would have been more nearly assimilated to Harker v. Conrad, and Springer v. Keyser; yet it is difficult to say that the description would have been certain enough even then, though there had been no other double saw-mill to which it could have been applied. The office of the description is to give notice to purchasers, and perhaps creditors, who are surely not expected to explore the course of a river in order to discover whether the particular property were intended. But this description is, in its actual form, much more vague. The waters of a river embrace a wide scope of territory — in this instance, the whole of the county — and the description is not more precise than it would have been had it contained no reference to the river, or its tributaries. Would it be enough to state that the building is in a particular county ? Yet, in effect, no more was done in this instance. It strikes us at a glance that such is not the description required by the statute. There are other points raised by the assignment of errors; but a decision of them becomes unnecessary.
Judgment reversed.